BLACKMAR, Judge,
concurring.
We made a mistake the first time this case was here, Moore v. Beck, 730 S.W.2d 538 (Mo. banc 1987). It is unfortunate that counsel were not able to appear at the time set for argument because of weather conditions, and so submitted the case on briefs. Most of the cases on our docket are specially selected because problems of substance or procedure in the court of appeals disposition. Those in which our appellate jurisdiction is mandatory are of a kind selected by the framers of the judicial article because of specially perceived importance. Argument is very helpful to us in the prompt and effective disposition of cases.
Figure 1, attached to our prior opinion, contains a built-in assumption that the 100-foot levee was located in the center of the 300-foot right of way. This assumption is not based on any testimony in the record, or of any finding of fact of the trial court, but apparently comes from the surveyor who prepared the exhibit for use at a hearing following remand by the court of appeals. The result is contrary to the 1972 judgment which antedated the present liti*59gation, and to the initial 1982 judgment, which required modification in respects not here material. Moore v. Beck, 664 S.W.2d 15 (Mo.App.1984). We properly take this occasion to make correction.
This is not a case in which we should dismiss a request for correction of an earlier opinion in the case by the observation that the prior holding established the “law of the case.” We usually do not reexamine points which have been disposed of by an earlier appeal, even though the litigation is still live in the sense that there is no final, affirmed judgment. The doctrine of law of the case is not ironbound. It is “somewhat a matter of discretion” which “must be applied to the needs of justice with a flexible, discriminating exercise of judicial power ...” 5B C.J.S., Appeal and Error, Sec. 1964, p. 556. Exception to the doctrine is specially indicated when the opinion on the first submission misconstrues an earlier, final judgment, and counteracts the effect of that judgment. Bes judicata is stronger than “law of the case.”
I concur in the reversal and remand.